  Case 15-19654        Doc 66    Filed 06/11/20 Entered 06/11/20 09:42:10           Desc Main
                                   Document     Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                         )   BANKRUPTCY CASE
                                               )
LORETTA ANN BURNETTE,                          )   NO.: 15-19654-JBS
                                               )
         Debtor.                               )   CHAPTER 13
                                               )
                                               )   JUDGE: JACK B. SCHMETTERER
                                               )


             ENTRY OF APPEARANCE AND REQUEST FOR ALL NOTICES

        The undersigned, a duly qualified attorney admitted to practice before this Court, hereby
states his/her appearance on the within captioned matter on behalf of U.S. Bank Trust National
Association, not in its individual capacity, but solely as trustee of Citigroup Mortgage Loan
Trust 2019-A, and/or its assigns and requests all notices, pleadings, motions, orders, applications
and other documents filed and/or served in this case be sent to him/her at the following address:



                                      /s/ Dana O'Brien
                                      Dana O'Brien
                                      ARDC # 6256415
                                      McCalla Raymer Leibert Pierce, LLC
                                      1 N. Dearborn Suite 1200
                                      Chicago, IL 60602
                                      (312) 346-9088


Dated: June 11, 2020
